department of thetreasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may uniform issue list teeek legend decedent d surviving_spouse j sep x financial_institution m date date trust y state m amount m dear this is in response to your letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penaity of perjury in support of the ruling requested decedent d maintained a simplified_employee_pension sep x with financial_institution m surviving_spouse j asserts that on date decedent d received a distribution of amount m from sep x surviving_spouse j asserts that decedent d’s failure to accomplish a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due to the death of decedent d during the 60-day period and surviving_spouse j’s inability to become properly qualified as personal representative of decedent d’s estate pursuant to the terms of trust y prior to the expiration of the 60-day period decedent d withdrew amount m from sep x on date decedent d’s intent was to rollover amount m into a rollover ira within the 60-day rollover period decedent d’s health declined quickly following the distribution leading to his death on date during the 60-day period decedent d was the grantor of trust y a state m trust agreement trust y beneficiary of sep x decedent d along with his spouse surviving_spouse j were co- trustees of trust y upon decedent d’s death surviving_spouse j became the sole trustee as the fiduciary of the deceased taxpayer's estate surviving_spouse j intended to rollover amount m but it was impossible for surviving_spouse j to become properly qualified as personal representative of the decedent's_estate pursuant to the terms of trust y prior to the expiration of the 60-day rollover period is the based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount m sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to jra rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includibie in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by surviving_spouse j consistent with her assertion that the failure to accomplish a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due to the death of decedent d during the 60-day period and surviving_spouse j’s inability to become properly qualified as personal representative of decedent d’s estate pursuant to the terms of trust y prior to the expiration of the 60-day period is therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution to decedent d of amount m and surviving_spouse j is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of amount m to an ira or iras set up in the name of decedent d deceased provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 of the code however it is noted that the service will not treat any beneficiary named by you as personal representative as a designated_beneficiary under sec_401 sec_1_401_a_9_-4 q a-4 provides that a designated_beneficiary must be a beneficiary as of the date of death thus for purposes of sec_401 the rollover ira will have no designated_beneficiary this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code this ruling letter is based on the assumption that sep x meets the requirements of code sec_408 of the code at all times relevant thereto and that trust y is valid under the laws of state m a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto if you wish to inquire about this ruling please contact please address all correspondence sincerely yours to se t ep ra t3 laura b warshawsky manager employee_plans technical group deleted copy of ruling letter notice of intention to disclose law oo bel enclosures cc
